EXHIBIT 10.167

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation, (“Assignee”) all of Assignor’s right, title
and interest as a party to that certain Purchase and Sale Agreement [Portfolio
II] (the “Purchase Agreement”) by and between INLAND REAL ESTATE ACQUISITIONS,
INC., (“Buyer”), and SUNTRUST BANK, a Georgia banking corporation, (“Seller”),
dated October 17,  2007, as amended, with respect to the purchase and sale of
those certain parcel(s) of land more fully defined on Exhibit A, attached hereto
(the “Property”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.  The
Assignor acknowledges and agrees that notwithstanding the foregoing the Assignor
is not released from any of its obligations under the Purchase Agreement.

 

This Assignment is effective as of the 30th day of November, 2007.

 

 

ASSIGNOR:

INLAND REAL ESTATE ACQUISITIONS, INC.,

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

 

    G. Joseph Cosenza

 

 

Its:

    President

 

 

 

 

ASSIGNEE:

INLAND AMERICAN REAL ESTATE TRUST,
INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

/s/ Marcia L. Grant

 

 

 

Marcia L. Grant

 

 

Its:

Assistant Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pool

 

Prop. ID

 

Property Name

 

Address

 

City

 

County

 

ST

1

 

FL00144

 

Cutler Ridge Office

 

20295 South Dixie Highway

 

Miami

 

Dade

 

FL

2

 

FL00158

 

University Branch

 

6700 North Davis Highway

 

Pensacola

 

Escambia

 

FL

1

 

FL00169

 

Destin Branch

 

34901 Emerald Coast Parkway

 

Destin

 

Okaloosa

 

FL

4

 

FL00182

 

Plant City Main Office

 

202 West Reynolds Street

 

Plant City

 

Hillsborough

 

FL

2

 

FL00321

 

Palm Harbor Office

 

33075 U.S. Highway 19 North

 

Palm Harbor

 

Pinellas

 

FL

4

 

FL00324

 

Dunedin Office

 

825 Broadway

 

Dunedin

 

Pinellas

 

FL

1

 

FL00962

 

North Coral Springs Office

 

9501 Wiles Road

 

Coral Springs

 

Broward

 

FL

4

 

FL00993

 

Kirkman - Conroy Branch

 

4582 Kirkman Road

 

Orlando

 

Orange

 

FL

10

 

FL00994

 

Kissimmee - Main Street Branch

 

1000 North Main Street

 

Kissimmee

 

Osceola

 

FL

10

 

FL01030

 

East Lake Wales Branch

 

2011 State Road 60 East

 

Lake Wales

 

Polk

 

FL

10

 

FL01036

 

Port Orange Branch

 

3865 S Nova Road

 

Port Orange

 

Volusia

 

FL

2

 

FL01046

 

South Daytona Branch

 

2580 South Ridgewood Avenue

 

South Daytona

 

Volusia

 

FL

10

 

FL01051

 

West Port Orange Branch

 

4900 Clyde Morris Boulevard

 

Port Orange

 

Volusia

 

FL

4

 

FL01053

 

Palm Coast West Branch

 

15 Pine Cone Drive

 

Palm Coast

 

Flagler

 

FL

4

 

FL01090

 

Southeast Lauderdale

 

1601 South Federal Highway

 

Fort Lauderdale

 

Broward

 

FL

4

 

FL01096

 

Wellington

 

12870 Forest Hill Boulevard

 

West Palm Beach

 

Palm Beach

 

FL

10

 

FL01137

 

North Port Office

 

5900 North Port Boulevard

 

North Port

 

Sarasota

 

FL

4

 

FL01161

 

Hunters Creek Branch

 

13950 John Young Parkway

 

Orlando

 

Orange

 

FL

1

 

FL01172

 

South 441 Branch

 

11200 South Orange Blossom Trail

 

Orlando

 

Orange

 

FL

2

 

FL01193

 

Melbourne South Branch

 

2116 South Babcock Street

 

Melbourne

 

Brevard

 

FL

10

 

FL01290

 

Fivay Road Office

 

14207 Fivay Road

 

Hudson

 

Pasco

 

FL

2

 

FL01294

 

Oakbridge Center Branch

 

1215 Parkway Frontage Road North

 

Lakeland

 

Polk

 

FL

1

 

FL01331

 

Hospital Branch

 

1401 Miccosukee Road

 

Tallahassee

 

Leon

 

FL

10

 

FL01353

 

Dunnellon Office

 

20270 East Pennsylvania Road

 

Dunnellon

 

Marion

 

FL

 

--------------------------------------------------------------------------------